In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-22-00059-CV
                 ___________________________

                  WILLIAM RUCKER, Appellant

                                  V.

DAVID KYLE WILSON, JERRY HANSBRO, AND BRENDA SIMS, Appellees


              On Appeal from the 415th District Court
                      Parker County, Texas
                   Trial Court No. CV19-2022


             Before Sudderth, C.J.; Kerr and Birdwell, JJ.
                 Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      Appellant’s brief was due on April 13, 2022, but he did not file a brief. On

April 29, 2022, we notified Appellant that his brief had not been filed as the Texas

Rules of Appellate Procedure require. See Tex. R. App. P. 38.1, 38.6(a). We warned

that we could dismiss his appeal for want of prosecution unless, within ten days,

Appellant filed a brief along with a motion explaining the brief’s untimeliness. See

Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). More than thirty days have passed, but

Appellant has still not filed a brief. Accordingly, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant must pay all costs of this appeal.

                                                       Per Curiam

Delivered: June 16, 2022




                                            2